     ...        Case: 4:20-cr-00560-AGF Doc. #: 2 Filed: 09/17/20 Page: 1 of 3 PageID #: 6
·:~~~~-                                                                                                FILED
     .
                                                                                                    SEP 1 7 2020
                                                                                                U. S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF MO
                                             UNITED STATES DISTRICT COURT                  SUPPRES$1F1DUIS
                                             EASTERN DISTRICT OF MISSOURI
                                                   EASTERN DIVISION


           UNITED STATES OF AMERICA,                            )-
                                                                )
           Plaintiff,                                           )
                                                                )
           v.                                                   ) No.
                                                                )

                                                                        4:20CR00560 AGF/SRW
           JOHN S. LANGE,                                       )
                                                                )
           Defendant.                                           )


                                                      INDICTMENT

                                                        COUNT I

                   The Grand Jury charges that:

                   At all times pertinent to the charges in this indictment:

                   1. Federal law defined the term:

                   (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

                   (b) "sexually explicit conduct" to mean actual or simulated

                          (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

                          anal, whether between persons of the same or opposite sex,

                          (ii) bestiality,

                          (iii) masturbation,

                          (iv) sadistic or masochistic abuse, or
   Case: 4:20-cr-00560-AGF Doc. #: 2 Filed: 09/17/20 Page: 2 of 3 PageID #: 7
                (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                § 2256(2)(A)); and

        (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C. § 2256(6)).

        (d) "child pornography" to mean any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A) the production of such visual depiction involves the use of a minor engaging

                in sexually explicit conduct; or

                (B) such visual depiction has been created, adapted, or modified to appear that an

identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).

       2.      The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.     Between on or about February 15, 2019, and December 26, 2019, in the Eastern

District of Missouri, and elsewhere,

                                            JOHN S. LANGE

the Defendant herein, did knowingly receive material that contained image files of child

pornography using any means and facility of interstate and foreign commerce, to wit the Defendant

knowingly distributed and/or received image files of child pornography via the internet, to include

but not limited to the following:

    a. an image entitled "l_0.:__1577231618[1](1)" depicting a female minor who appears to be
   Case: 4:20-cr-00560-AGF Doc. #: 2 Filed: 09/17/20 Page: 3 of 3 PageID #: 8
       under the age of five years with her mouth on an adult penis;

   b. an image entitled "1_5_1577231512[1](1)" depicting a female minor who appears to be

       under the age often years being vaginally penetrated by an adult penis; and

   c. an image entitled "2fd9c32f2dfbfb2cbc917fb8d9d43b57[1 ](1) depicting a female minor

       who appears to be under the_ age of five years with her hand on an adult penis,

in violation of 18 U.S.C. § 2252A(a)(2).



                                            A TRUE BILL.



                                            FOREPERSON


   JEFFREY B JENSEN
   United States Attorney
                                                                                     \
                                                                                         I

   ITLLIAN S. ANDERSON, #53918(MO)
   Assistant United States Attorney
   jillian.anderson@usdoj.gov
